Section 906 Certifications I, Charles E. Porter, the Principal Executive Officer of the Funds listed on Attachment A, certify that, to my knowledge: 1. The form N-CSR of the Funds listed on Attachment A for the period ended December 31, 2008 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Form N-CSR of the Funds listed on Attachment A for the period ended December 31, 2008 fairly presents, in all material respects, the financial condition and results of operations of the Funds listed on Attachment A. Date: February 27, 2009 / s/ Charles E. Porter Charles E. Porter Principal Executive Officer Section 906 Certifications I, Steven D. Krichmar, the Principal Financial Officer of the Funds listed on Attachment A, certify that, to my knowledge: 1. The form N-CSR of the Funds listed on Attachment A for the period ended December 31, 2008 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Form N-CSR of the Funds listed on Attachment A for the period ended December 31, 2008 fairly presents, in all material respects, the financial condition and results of operations of the Funds listed on Attachment A. Date: February 27, 2009 /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Attachment A N-CSR December 31, 2008 Putnam Europe Equity Fund Putnam International Equity Fund Putnam New Opportunities Fund Putnam Small Cap Growth Fund Putnam International Growth & Income Fund Putnam Variable Trust Putnam VT American Government Income Fund Putnam VT Discovery Growth Fund Putnam VT Diversified Income Fund Putnam VT Equity Income Fund Putnam VT The George Putnam Fund of Boston Putnam VT Global Asset Allocation Fund Putnam VT Global Equity Fund Putnam VT Global Health Care Fund Putnam VT Global Utilities Fund Putnam VT Growth and Income Fund Putnam VT Growth Opportunities Fund Putnam VT High Yield Fund Putnam VT Income Fund Putnam VT International Equity Fund Putnam VT International Growth and Income Fund Putnam VT International New Opportunities Fund Putnam VT Investors Fund Putnam VT Money Market Fund Putnam VT New Opportunities Fund Putnam VT New Value Fund Putnam VT Research Fund Putnam VT Small Cap Value Fund Putnam VT Vista Fund Putnam VT Voyager Fund
